         Case 3:20-cv-03131-JSC Document 222-1 Filed 10/23/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9
                                     SAN FRANCISCO DIVISION
10

11
     IN RE CALIFORNIA GASOLINE SPOT                           Civil Case No.: 3:20-cv-03131-JSC
12
     MARKET ANTITRUST LITIGATION
                                                              [PROPOSED] ORDER GRANTING
13
                                                              DEFENDANTS’ MOTION TO STAY
14
     THIS DOCUMENT RELATES TO:                                Date: January 28, 2021
15   ALL ACTIONS                                              Time: 9:00 a.m.
                                                              Dept: San Francisco, Courtroom E
16                                                            Judge: Hon. Jacqueline S. Corley
17

18

19

20

21

22

23

24

25

26

27

28


               [PROPOSED] ORDER GRANTING DEFENDANTS’ MOTION TO STAY / CASE NO.: 3:20-cv-03131-JSC
              Case 3:20-cv-03131-JSC Document 222-1 Filed 10/23/20 Page 2 of 2



 1                                              [PROPOSED] ORDER
 2            The Court, having considered the Motion to Stay filed by Defendants SK Energy Americas, Inc.,
 3   SK Trading International Co., Ltd., Vitol Inc., David Niemann, and Brad Lucas, supporting materials, and
 4   all briefing and arguments offered in support of or in opposition to that motion, HEREBY ORDERS that
 5   the motion to stay is GRANTED.
 6            This action is hereby STAYED pending resolution of The People of the State of California v. Vitol
 7   Inc. et al., Case No. CGC-20-584456 (S.F. Super. Ct. May 4, 2020).
 8

 9   Dated:
                                                              Hon. Jacqueline S. Corley
10                                                            United States Magistrate Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                             2
                     [PROPOSED] ORDER GRANTING DEFENDANTS’ MOTION TO STAY / CASE NO.: 3:20-cv-03131-JSC
